Citation Nr: 9921198	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-49 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to October 1945.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities have not been 
shown to have caused or contributed substantially or materially 
to cause the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
denied.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that service connection for 
the cause of the veteran's death is warranted because his 
pneumonia was caused or aggravated by his service-connected 
osteoarthritis affecting multiple joints.  She asserts that due 
to the severity of his service-connected arthritis, the veteran 
was essentially immobile, and that this immobility substantially 
and materially caused or contributed to the pneumonia.  

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107 (West 1991 & Supp. 1995).  See, Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when her contentions 
and the evidence of the record are viewed in the light most 
favorable to that claim.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  In 
this regard, private and VA treatment records have been obtained.

To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.310, 3.312. 

The veteran's official Certificate of Death indicates that he 
died in July 1995 at the age of 80 in Freeman-Neosho Hospital, 
and that the immediate cause of his death was pneumonia.  No 
other disorders were listed as significant conditions 
contributing to the veteran's death, and no autopsy was 
performed.

At the time of the veteran's death, service connection was in 
effect for osteoarthritis of the right knee, status post right 
knee replacement, and for osteoarthritis of the right shoulder, 
each rated as 30 percent disabling; for osteoarthritis of the 
left elbow, left knee, right ankle, left ankle, left shoulder, 
right hand and left hand, each evaluated as 10 percent disabling; 
and for osteoarthritis of the right elbow and right wrist, each 
evaluated as noncompensable disabling.  The combined evaluation 
was 90 percent.  

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
pneumonia.

Various private and VA post-service medical reports of record do 
not reference any relationship between the veteran's pneumonia 
and his military service or his service-connected osteoarthritis.  

In a September 1995 statement, L.G.  Barnes, M.D., provided that 
the veteran had organic brain syndrome, was confined to a bed, 
and recently was hospitalized with pneumonia.  It was reported 
the veteran's pneumonia progressed and he expired.  Dr. Barnes 
stated that the veteran's "pneumonia may have been provoked or 
may have been worsened by his condition requiring bed rest."  

A September 1996 report by Rodney J. McFarland, M.D., provides 
that he was requested to address whether the veteran's 
immobilization caused him to sustain pneumonia, and if so did his 
arthritis cause his immobility.  He noted that this was a complex 
question, and listed numerous reasons for the veteran having been 
bedfast or nearly so for a prolonged period of time, including 
arthritis decreasing his mobility secondary to pain.  
Additionally, Dr. McFarland stated that the veteran's diabetes 
would have depressed his immune system and made the veteran more 
likely to get pneumonia, and once obtained, less likely to 
recover.  It was clinically noted that the veteran was 
chronically anemic with hematocrit levels that would not have 
contributed to good health, immunologic integrity or exertion 
abilities.  

In light of the Board's remand, the RO requested that VA medical 
centers (VAMCs), identified by the appellant as having provided 
the veteran treatment, furnish treatment records for the year 
prior to the veteran's death.  In a response received in August 
1998, the Kansas City VAMC stated that it had no medical records 
for the veteran for the period from January 1, 1994 to December 
30, 1995.  Records from the Fayetteville and Little Rock VAMCs 
for the period from February 1993 to June 1995 were submitted, 
and do not reference any nexus or relationship between the 
veteran's service-connected osteoarthritis and pneumonia.  

Also obtained were records of treatment by Dr. Barnes and Dr. 
McFarland for the period from January 1994 to July 1995.  These 
include July 1995 terminal hospitalization reports, with a 
narrative discharge summary (death summary) providing a principle 
diagnosis of pneumonia.  There was no opinion as to the etiology 
of the veteran's pneumonia.  

A December 1998 opinion by a VA Chief, Pulmonary/Critical Care, 
provides that the veteran claims folder was reviewed, including 
the report of the veteran's terminal hospitalization in July 1995 
at Freeman - Neosho Hospital.  The examiner stated that it was 
his opinion that it was unlikely that the veteran's pneumonia 
precipitating his admission in July 1995 and leading to his death 
was related to his underlying osteoarthritis.  The examiner 
pointed to data on which he based his opinion that the veteran 
had multiple reasons for developing pneumonia, including 
congestive heart failure, diabetes and dementia.  It was observed 
the pneumonia developed rapidly throughout the right lung, 
suggesting a possible aspiration.  It was clinically noted that 
pneumonia associated with immobilization is typically located in 
bases of lungs only.  The examiner found it not clear from the 
medical record that the veteran's osteoarthritis was severe 
enough to account for significant mobility.  Reportedly, it 
appeared more likely that the immobility was related to vertigo, 
orthostatic hypotension and general weakness associated with his 
debilitated state.  The reporting physician concluded that, given 
the veteran's debilitated state with multiple episodes of 
unresponsiveness noted prior to his admission for pneumonia, it 
was very likely that the development of pneumonia was more 
related to aspiration than immobility.  It was further cited that 
the fact that enteric-coated aspirin taken once daily was the 
only prescribed medication which may have been used for 
osteoarthritis pain, there is no support for the osteoarthritis 
being the primary cause of immobility.  In summary, the reporting 
physician concluded that it was more likely than not that the 
veteran's pneumonia was related to factors other than 
osteoarthritis.  

After a careful review of the record, the Board concludes that 
the preponderance of the evidence is against service connection 
for the cause of the veteran's death.  Taken as a whole, the 
medical evidence of record fails to show a nexus or link between 
the veteran's service-connected osteoarthritis and his fatal 
pneumonia.  Likewise, the evidence does not demonstrate that the 
veteran's service-connected osteoarthritis aggravated a fatal 
non-service-connected disability so as to warrant service 
connection pursuant to Allen v. Brown, 7 Vet. App. 439 (1995).  
Ideally, any medical opinion linking the veteran's pneumonia to 
his service or a service-connected disability would be based on a 
review of the record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

First, the Board finds that the veteran's pneumonia was initially 
demonstrated too remote from service to be etiologically related 
to service, in the absence of demonstration of continuity of 
symptomatology or competent medical evidence showing such 
relationship. 

The Board also finds that the veteran's various service-connected 
osteoarthritis disabilities, while evaluated at a combined 90 
percent disabling at the time of his death, have not been shown 
to have substantially or materially caused or contributed to his 
fatal pneumonia. 

In so finding, the Board recognizes the September 1995 statement 
by Dr. Barnes that the veteran's "pneumonia may have been 
provoked or may have been worsened by his condition requiring bed 
rest."  However, the Board points out that this opinion is 
equivocal at best.  It only presents the possibility of a causal 
relationship.  It does not propose that it is more likely than 
not that such a relationship actually exists. 

By contrast, the December 1998 VA medical opinion, by the Chief, 
Pulmonary/Critical Care, was based on a review of the veteran's 
claims file, including his death certificate, terminal hospital 
records and the assertions made by the appellant.  Along with the 
conclusion that the veteran's service-connected osteoarthritis 
was unrelated to his death, the report supports this conclusion 
with references to specific facts of the veteran's case.

Given the depth and certitude of the December 1998 VA medical 
opinion, and the fact that this report is based on a complete 
review of the medical evidence of record, the Board finds that it 
is the evidence most probative and material to the appellant's 
claim.  Accordingly, the Board finds that taken as a whole, the 
documentary medical evidence of record does not support a finding 
that the veteran's service-connected osteoarthritis caused or 
contributed substantially or materially to the veteran's death.

Regarding the appellant's own contentions, the Board recognizes 
that she is competent to describe her observations relative to 
the veteran's health and mobility.  On the other hand, as a 
layperson, she is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis, etiology, or 
attribution of causation.  Espiritu, 2 Vet. App. at 492.  
Accordingly, her assertion that the veteran's service-connected 
osteoarthritis resulted in immobility, that in turn resulted in 
his fatal pneumonia, is not material to her claim.

In light of the above, service connection for the cause of the 
veteran's death is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

